DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Election/Restrictions
Claims 1-2, 7-10, 12-14 & 41 have been cancelled by the applicant from further consideration.  Election was made without traverse in the reply filed on 3/25/22.  Consequently, claims 3-6, 11, 15-40 & 42-47 are currently pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 46 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  For example, claim 46 states “voice-recognition and AI software, like that of 'Siri' or "Alexa" is incorporated in the device” however, the examiner cannot ascertain what is meant by this limitation such that the metes and bounds of the claims can clearly evaluated.  The above limitation, result in failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are given broadest reasonable interpretation and prior art is applied as much as practically possible.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "means for conveying" in claims 20-21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-6, 11, 15-17, 19-23, 26, 36-37, 39-40 & 42-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al. (US Patent Pub. 20200118462; referred to hereinafter as Shao). 
Claim 15:	Shao disclose a device for displaying an image on a tactile display (0040-0042), comprising, raising individual pins in an array of pins wherein the relative heights convey a graphic image when touched; and an illuminated visual image (0043-0050).
Claims 3-5 & 16:	Shao disclose pins raise and lower variably in response to a user is pressing one or more buttons on the stylus and further also disclose haptics feedback to a user (0041-0046).
Claim 6:	Shao disclose a storage device for saving images (0008-0011).
Claim 11:	Shao disclose the pins may move to a variety of heights (figures 3 A-C).
Claim 17:	Shao disclose an operating system is incorporated (0040-0044).
Claim 19:	Shao disclose a projector linked to the device creating an image that overlays the array of pins (0045).
Claims 20-21 & 43:	Shao disclose conveying a visual display is with an optical fiber system with receiver (inherent in the technological field to have fiber optical system).
Claims 22-23:	Shao disclose the pins are raised using piezoelectric actuators (figures 3A-C) and wherein the pins are round (figure 1).
Claims 26 & 37:	Shao disclose a braille keyboard is incorporated into the device (0011).
Claim 36:	Shao disclose an ability to display multiple lines of braille (figure 1).
Claims 39 & 47:	Shao disclose an embedded line of refreshing braille cells (0051).
Claim 40:	Shao disclose piezoelectric actuators are used to move each pin in a linear way (figure 3A-C).
Claim 42:	Shao disclose a linear actuator or another such motor that causes linear movement like a cam and gear assembly, rack and pinion system, or a screwing motion is incorporated (figures 3-5).
Claim 44:	Shao disclose a microphone and speakers (0041).
Claims 45-46:	Shao disclose voice-recognition software is incorporated to enable voice controls and voice to text/braille abilities (0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18, 24-25 & 27-35 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shao as applied to claims above, and further in view of Hagedorn (US Patent Pub. 20160224116; referred to hereinafter as Hagedorn).
Claim 18:	Shao disclose a device for displaying an image on a tactile display (0040-0042), comprising, raising individual pins in an array of pins wherein the relative heights convey a graphic image when touched; and an illuminated visual image.  Shao however, fails to explicitly disclose pins having materials that transmit light.  Hagedorn, in an analogous art teaches a computer system without sight to explore and edit spatially portrayed data represented in a tactile format (abstract).  Hagedorn, further teaches the pins having material which transmits light (0054 & 0073).  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have modified the device disclosed by Shao to include having material which transmits light as taught by Hagedorn thus allowing for variety of settings for the device to be useful to a visually impaired person (0022).
Claim 24:	The combination of Shao and Hagedorn teach heels/switches, dials that allow the user to easily adjust brightness, color and contrast (0054 Hagedorn).
Claim 25:	The combination of Shao and Hagedorn teach a sim card or other means is used to connect the device to a wireless network (0066-0070 Hagedorn).
Claims 27-29:	   The combination of Shao and Hagedorn teach incorporated Wi-Fi technology and Bluetooth technology (0066-0072 Hagedorn) and linking the device.
Claims 30-32:	The combination of Shao and Hagedorn teach front and rear facing camera with multi-lens (0072-0082 Hagedorn).
Claim 33:	The combination of Shao and Hagedorn teach a sensor for auto focus and/or distance measurement sensor is incorporated (0017 & 0019, features incorporated by references Hagedorn).
Claims 34-35:	The combination of Shao and Hagedorn teach images captured by camera(s) are digitized and create a corresponding tactile image (0080-0090).
Claim 38:	The combination of Shao and Hagedorn teach that GPS technology is included (0018, incorporated by reference).

Additional Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moon (20210134183) refers to an adapter for a tactile display is disclosed. The adapter can be used with a tactile display, such as a display that presents braille characters, to change or modify what is presented to a user. In some embodiments, the braille dots which make up a braille character can be made smaller or larger; spaced closer together or further apart; have a different shape; and/or an image or non-braille characters can be presented to a user of the tactile display using the disclosed adapter.
Habas (9,105,198) refers to a device, system and apparatus for a visual and tactile display and in particular, to a tactile and visual display device system capable of displaying both alphanumeric and Braille characters in a manner suitable for individuals that are visually impaired, blind or having normal range vision.
Chandrashekhar (20150125831) refers to a handheld electronic device having a tactile pin array thereon is provided for assisting those with vision impairments. The device comprises a set of cameras that can capture a forward image, whereby the image is processed and used to output a three dimensional representation of the image on the tactile pin array. This allows one to recognize objects and obstacles in the area in front of the device, while the pin array may also be deployed as an adaptive braille reader. A specific pin assembly is contemplated using a micro stepper motor, while the overall system provides several functions for visually impaired users, including navigation capabilities, facial recognition, connection to wireless networks, and various input/output means.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649